A,
                                        , r -Th r- cm

                                                ci ' 1 U ...; LIL.rta
                                                                                                     02/15/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                           Case Number: DA 21-0350


                                          DA 21-0350


 IN RE THE MARRIAGE OF:

 DAVINA ATTAR-WILLIAMS,

              Petitioner and Appellant,
                                                                             ORDER
       and
                                                                            FLIED
 STEVEN THOMAS WILLIAMS,
                                                                            FEB 1 5 2022
              Respondent and Appellee.                                    Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana




       Representing herself, Davina Attar-Williams petitions this Court for rehearing of a
January 4, 2022 Order denying her motion to consolidate appeals and dismissing her instant
appeal for failing to file an opening brief after this Court extended the initial deadline twice.
Self-represented Appellee Steven Thomas Williams responds in opposition.'
       Davina argues that dismissing this appeal is "inappropriate and fundamentally
unjust." She states that this Court overlooked some fact material to the decision, pursuant
to M. R. App. P. 20(1)(a)(i). She explains that she sought "approval to submit a combined
opening brief for both appeals later [as] to protect her case from and finally prove[] the
transcript fraud in which Judge Harris's court has dependably engaged in the underlying
dissolution case since November 2019 . . . ." She alleges fraud in the court and against
Steve. She points to this Court's recent denial of her motion to disqualify Judge Harris.
Davina concludes that this Court should reverse its decision "[d]ue to the remarkably
unique and uncommon facts and circumstances herein[.]"
       Steve contends that Davina's arguments fail because this Court neither has
overlooked some material fact, pursuant to M. R. App. P. 20(1)(a)(i) nor overlooked some
question presented by counsel, pursuant to M. R. App. P. 20(1)(a)(ii). He points out that


       I Both Davina and Steve are licensed attorneys with the State Bar of Montana.
Davina did not include any argument about transcript fraud in her motion to consolidate
appeals. Steve further points out that a party may not raise new issues in a petition for
rehearing. In re Conservatorship of H. D. K, No. DA 21-0011, 2021 Mont. LEXIS 910,
Order, at *2 (Oct. 5, 2021). He concludes that this Court's decision was proper because
Davina failed to file an opening brief by December 10, 2021, after being ordered to do so.
      As stated before, we put Davina on notice in our November 10, 2021 Order, that
failure to file an opening brief by December 10, 2021, would result in dismissal. Nothing
can change that material fact. Upon review, we conclude that rehearing is not warranted.
M. R. App. P. 20(1). Therefore,
      IT IS ORDERED that Davina's Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to all parties of record.
      DATED this ( 5     day of February, 2022.




                                                               Chief Justice




                                                              Aer